Citation Nr: 0003188	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-22 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for chronic 
obstructive pulmonary disease, currently evaluated as 10 
percent disabling.

2.  Entitlement to an effective date prior to May 18, 1994, 
for the grant of a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to April 
1962, from January 1969 to January 1976, and from August 1980 
to August 31, 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of October 1996 by the Montgomery, Alabama, 
Regional Office (RO).  The veteran withdrew from appeal the 
issue of entitlement to an increased evaluation for Graves's 
disease in a written statement of January 1997.

In August 1998, the Board remanded this case to the RO for 
additional development of the evidence.  By a rating action 
dated in March 1999, the RO, in pertinent part, reclassified 
the veteran's service-connected heart disorder as chronic 
atrial fibrillation with ischemic heart disease and assigned 
a schedular 100 percent evaluation for that disability, 
effective from September 1991.  This is considered to be a 
full grant of benefits sought on appeal for this issue.  
Accordingly, the issues properly before the Board at this 
time are those listed on the title page of this decision.


FINDINGS OF FACT

1.  The veteran's chronic obstructive pulmonary disease is 
productive of no more than mild impairment.  

2.  The veteran's service-connected chronic obstructive 
pulmonary disease is manifested by pulmonary test function 
findings which show FEV-1 of 72 percent, FEV1/FVC of 79 
percent, and a DLCO (SB) of 109 of predicted values.

3.  In July 1997 the RO assigned an effective date of May 18, 
1994 for the grant of a total disability rating for 
compensation purposes based on individual unemployability.  

4.  In March 1999 the RO assigned a 100 percent schedular 
evaluation for the veteran's multiple service-connected 
disabilities effective from September 1, 1991, the day 
following his retirement from active duty.  

5.  The claim for entitlement to an effective date prior to 
May 18, 1994, for the grant of a total disability rating for 
compensation purposes based on individual unemployability is 
moot.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chronic obstructive pulmonary disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 6603 (1996) and 6604 (1999).

2.  The claim of entitlement to an effective date prior to 
May 18, 1994, for the grant of a total disability rating for 
compensation purposes based on individual unemployability is 
moot.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.400, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I Chronic Obstructive Pulmonary Disease

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records. 38 C.F.R. § 4.2.  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10.

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The history of the veteran's service connected chronic 
obstructive pulmonary disease (COPD) may be briefly be 
described.  A chest X-rays performed in conjunction with the 
veteran's service retirement examination in May 1991 showed 
mild pulmonary emphysema with scarring of both pulmonary 
apices.  He received treatment at military facility following 
service for several disorders.

From 1992 to 1998 the veteran has received treatment at VA 
and military facilities for various disorders.  A chest x-ray 
taken during a March 1993 VA examination showed mild 
pulmonary emphysema.

A VA respiratory examination was conducted in December 1995.  
At that time, the veteran reported that he noticed difficulty 
with breathing in late 1988.  He said that he smoked a pack a 
day for approximately 20 years.  He mentioned that he did not 
have any problems running in the past and that he noticed 
that he was having difficulty with physical training.  He 
said that he was told that he could not run anymore, but was 
given no treatment.  He said that his breathing problem was 
intermittent, but progressive.  Chest X-rays showed chronic 
obstructive pulmonary disease.  The examination showed his 
chest was clear to percussion and auscultation.  VA pulmonary 
function tests findings were interpreted as consistent with 
moderate restrictive disease.  The diagnosis was chronic 
obstructive pulmonary disease.

A VA cardiovascular examination was conducted in January 
1996.  At that time the veteran reported progressive dyspnea 
on exertion.  He was only able to walk one half to one block 
at a time secondary to severe dyspnea.  The examination 
showed that the lungs were clear to auscultation except for 
scant right basilar rales.  Following the cardiovascular 
evaluation the diagnoses included moderate to severe mitral 
valve regurgitation and New York Heart Association Class III 
secondary to severe dyspnea and ischemic heart disease.  

In a rating action dated in June 1996, the RO granted service 
connection for chronic obstructive pulmonary disease, and 
assigned a schedular 10 percent evaluation for that 
disability under the provisions of Diagnostic Code 6603 of 
the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.

VA pulmonary function tests conducted in February 1997 showed 
a Forced Expiratory Volume in 1 second (FEV-1) of 93 percent 
and the ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV1/FVC) of 92 percent.  The findings 
were interpreted as showing mild obstructive disease.

A VA examination was performed in November 1998.  At that 
time, the veteran reported complaints of dyspnea after 
walking for approximately half a block.  He also reported 
complaints of becoming short of breath after climbing one 
flight of stairs.  He reported tiredness.

On examination, the lungs revealed normal breath sounds.  
There was no evidence of rales or rhonchi.  Chest x-rays 
revealed that the upper limits of normal heart size; that 
there were mild chronic bronchitis changes; and that there 
were 3 x 4 centimeter cavitary lesion or bullae with medium 
wall thickness of both apical lungs and surgical staples at 
the epigastrium.  There was no evidence of acute infiltrate.  
The VA examiner reported that pulmonary function tests showed 
a Forced Expiratory Volume (FVC) of 73 percent of predicted, 
FEV1 of 72 percent predicted, FEV1/FVC percent of 79 percent.  
Pulmonary function tests showed Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO) 
(SB) was 109 percent of predicted.  The diagnoses included 
mild chronic obstructive pulmonary disease, chronic atrial 
fibrillation and cardiomyopathy.   The examiner commented 
that the veteran's dyspnea was primarily related to his 
cardiac problems.

The severity of chronic obstructive pulmonary disease is 
determined, for VA rating purposes, by application of the 
provisions of Parts 3 and 4 of the Code of Federal 
Regulations, and in particular 38 C.F.R. § 4.97 of the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  During 
the course of the appeal, the diagnostic code applicable to 
the veteran's service-connected chronic obstructive pulmonary 
disease and the criteria under which the veteran's 
respiratory disability is evaluated were amended as of 
October 7, 1996.  

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  Therefore, the Board will address both the 
old and the new rating criteria, as already considered by the 
RO, and apply that criteria which is most favorable to the 
veteran in rating the service-connected respiratory disorder.

Under the regulations in effect prior to October 7, 1996 
(former regulations), chronic obstructive pulmonary disease 
have been rated analogous to pulmonary emphysema pursuant to 
38 C.F.R. § 4.97, Part 4, Diagnostic Code 6603.  A 10 percent 
evaluation is warranted for mild pulmonary emphysema with 
evidence of ventilatory impairment on pulmonary function 
testing and/or definite dyspnea on prolonged exertion.  A 30 
percent evaluation requires moderate pulmonary emphysema with 
moderate dyspnea occurring after climbing one flight of steps 
or walking more than one block on a level surface and 
pulmonary function test results which are consistent with 
findings of moderate emphysema.  

A 60 percent evaluation requires severe pulmonary emphysema 
manifested by exertional dyspnea sufficient to prevent 
climbing one flight of steps or walking one block without 
stopping, ventilatory impairment of severe degree confirmed 
by pulmonary function tests, and a marked impairment of 
health.  A 100 percent evaluation requires pronounced 
pulmonary emphysema which is intractable and totally 
incapacitating and which is manifested by dyspnea at rest, or 
marked dyspnea and cyanosis on mild exertion.  The severity 
of the emphysema must be confirmed by chest x-ray studies and 
pulmonary function tests.  38 C.F.R. § 4.97, Part 4, 
Diagnostic Code 6603.

Under the regulations in effect as of October 7, 1996 (new 
regulations), chronic obstructive pulmonary disease is 
evaluated pursuant to 38 C.F.R. § 4.97, Part 4, Diagnostic 
Code 6604.  A 10 percent evaluation is warranted for FEV-1 of 
71 to 80 percent, or; FEV-1/FVC of 71 to 80 percent, or; DLCO 
(SB) 66 to 80 percent predicted.  A 30 percent evaluation 
requires FEV-1 of 56 to 70 percent, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56 to 65 percent predicted.  

A 60 percent evaluation requires FEV-1 of 40 to 55 percent, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  

A 100 percent evaluation requires FEV-1 less than 40 percent 
of predicted value, or; the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) less than 
40 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or ; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure; requires outpatient oxygen 
therapy.

In a recent decision the United States Court of Appeals for 
Veterans Claims (Court) held that at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's statements and testimony are deemed competent 
with regard to the description of the symptoms of his chronic 
obstructive pulmonary disease.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be 
considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria set forth.

To summarize, the pulmonary function tests findings conducted 
during the December 1995 VA examination were interpreted as 
being reflective of moderate restrictive disease.  The 
cardiovascular examination in January 1996 showed that he had 
severe dyspnea and was only able to walk one half to one 
block at a time.  However, the diagnoses of the 
cardiovascular examination indicated that the dyspnea was 
caused by his cardiovascular problems.  This was also 
indicated during the recent VA examination.  Additionally, 
the recent VA examination classified the COPD as mild. 
Accordingly, it is the judgment of the Board that the veteran 
does not have moderate dyspnea caused by the COPD, which is 
required for a 30 percent rating under the criteria in effect 
prior to October 1996.

The new rating criteria are for the most part based on 
pulmonary function testing results.  The November 1998 
pulmonary function tests do not reveal findings indicative of 
FEV-1 of 56 to 70 percent; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56 to 65 percent predicted.  Thus, the criteria for 
a 30 percent rating under the revised criteria has not been 
met.  Therefore, the Board concludes that the weight of the 
evidence is currently against the assignment of a rating 
higher than 10 percent under either the old or revised rating 
criteria.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.  Finally, the 10 percent evaluation 
represents the highest rating warranted during the appeal 
period. Fenderson v. West 12 Vet. App. 119 (1999).

II Earlier Effective Date for the Grant of a Total Rating for 
Compensation Purposes Based on Individual Unemployability

The veteran had over 20 years of active duty terminating with 
his retirement on August 31, 1991.  His original application 
for service connected benefits was received in September 
1991.  The veteran's formal application for a total 
disability rating for compensation purposes based on 
individual unemployability was received on July 16, 1996.  

In October 1996, the RO granted a total disability rating for 
compensation purposes based on individual unemployability 
effective from July 16, 1996.  A hearing was held at the RO 
in July 1997.  At that time the veteran provided testimony 
regarding his claim for the earlier effective date for 
unemployability benefits.  

Received in July 1997 was a statement from the veteran's 
former employer, which is to the effect that the veteran 
resigned on May 18, 1994 for medical reasons.  In July 1997 
the RO assigned an effective date of May 18, 1994 for the 
grant of a total disability rating for compensation purposes 
based on individual unemployability.  In a March 1999 rating 
action the RO assigned a 100 percent schedular evaluation for 
the veteran's multiple service-connected disabilities 
effective from September 1, 1991.  

To summarize, total disability ratings for compensation based 
on individual unemployability, may be assigned only where the 
schedular rating is less than total. 38 C.F.R. § 4.16(a) 
(1999).  The evidence reflects that the veteran has been in 
receipt of a 100 percent schedular evaluation effective from 
September 1, 1991, the day following his retirement from 
active duty.  As a matter of law, September 1, 1991 is the 
earliest date the veteran is entitled to receive compensation 
benefits. 38 C.F.R. § 3.400 (1999).  Accordingly, the claim 
for entitlement to an effective date prior to May 18, 1994, 
for the grant of a total disability rating for compensation 
purposes based on individual unemployability is moot.  38 
C.F.R. § 4.16(a).  

In cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, 
the veteran's appeal is dismissed.


ORDER

An increased rating for chronic obstructive pulmonary disease 
is denied.  The claim
for entitlement to an effective date prior to May 18, 1994, 
for the grant of a total disability rating for compensation 
purposes based on individual unemployability is dismissed.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



